DALEY, Judge,
dissenting:
I disagree with the majority opinion which concludes R.S.32:295.1 authorizes a police officer to stop a motorist solely for the failure to wear a seat belt.
When this statute was originally passed in 1986, section F stated:
F. No vehicle, driver or passenger in a vehicle shall be inspected, detained or searched solely because of a violation of or to determine compliance with this section.
The present version of the statute, which was amended in 1995, reads:
F. No vehicle, the contents of the vehicle, driver, or passenger in a vehicle shall be inspected, detained, or searched solely because of a violation of this section.
In State v. Antoine, 98-369 (La.App. 3rd Cir. 10/28/98), 721 So.2d 562, the 3rd Circuit determined that La. R.S. 32:295.1(F) prohibits a law enforcement officer from stopping or detaining a vehicle solely for violation of the seatbelt law. The Antoine decision contains a lengthy examination of the legislative history of the seatbelt law including the 1995 amendment. This history reveals that in 1995 a bill was introduced which sought to amend R.S. 32:295.1. The preamble filed with the draft bill provided:
AN ACT to amend and reenact R.S. 32:295.1(F) and (G), relative to the required use of safety belts; to allow vehicles and occupants to be stopped or searched because of failure to wear a safety belt; to provide for a period of time in which warnings shall be issued; and to provide for related matters.
kThe language of sub paragraph F considered by the House of Representative reads as follows:
F. No vehicle, driver or passenger in the vehicle shall be inspected detained, or searched solely because of a violation of or to determine compliance with this Section. 1
The Senate Committee on Transportation, Highways and Public Works amended the 1995 -House Bill and reinstated the word “detained” into paragraph F. Although the preamble of the 1995 bill clearly expressed an intent by the House to change the law, the Act as finally passed did not remove the word “detained” from sub section “F”.
Thus the law did not change. The current language of R.S. 32:295.1(F) prohibits the stopping and detention of a motor vehicle solely for'the failure of its occupants to wear seatbelts. The preamble to the proposed 1995 amendment is not the law and cannot be used to ignore the clear meaning of the statutory language. Accordingly, I would reverse the trial court and grant the Defendant’s Motion to Suppress.

. Wording appearing with strike-over type are deletions from the existing law.